Case 1:16-cr-10305-NMG Document 441 Filed 08/13/21 Page 1 of 21

UNITED STATES DISTRICT COURT FILED |
DISTRICT OF MASSACHUSHRT§LERKS OFFICE

 

M2 MG 13 PH Io 56

UNITED STATES OF AMERICA,
v. ) No. 16-cr-10305-NMG
5 J, DISTRICT COURT
MARTIN GOTTESFELD, pio se, § TISTRIOT At ace
) oa ere yg,

Defendant.

 

EXPEDITED MOTION FOR RELEASE PENDING APPEAL

MARTIN GOTTESFELD, Defendant, jow 4e¢, hereby moves The Honorable Court for release pending
appeal: United States v. Gottesfeld, 18-1669, 19-1042, 19-1043, 19-1107 (1st Cir.).

Defendant's ‘imprisonment is plainiy unjust; he is entitled to release under, inten alia, the
Due Process and Excessive Bai? clauses (U.S. Const. amends. V, VIII) and 18 U.S.C. § 3143(b). Sez
accompanying Memorandum in Support of Expedited Release Pending Appeal { “Supp. Memo.").

Pursuant to The Due Process Clause and 28 U.S.C. § 455(a), (b)(1), (b)(4), (b)(5)(i7i),
Defendant hereby renews his motion to disqualify The Honorable Judge Nathaniel M. gorton. 22 See
Supp. Mano. |

Also pursuant to The Due Process Clause and 28 U.S.C. § 455(a), (b) (1), (b){4), (b)(5) (777),
(b)(5)(iv), Defendant hereby renews his motion to di squalify The Honorable Magistrate Judge

3 S00 supp. Meno.

Marianne B. Bowler.
Third, Defendant moves to vacate Det. Ord., dkt. 25 (July 27, 2016) and for a detention
hearing before a neutral and detached judicial officer. See Supp. Meno.

Respectfully filed under the prison-mailbox rule, Fallen v. United States, 378 U.S. 139

 

1 Raised in sealed exhs. to Withd. Mot., presumably dkt. 214-1 et seq. (June 28, 2018); Hrg. Tr.
7:21, 9:24, duly 6, 2018, dkt. 435 (docket report misdated “duly 9, 2013"); Trial Tr. VIII at 19,
Aug. 1, 2018, dkt. 331; disq. mots., dkts. 344~47 incl. dkts. 346-1 et 4eq. (Dec. 31, 2018).

2 Defendant declines any construal hereof that divests The First Circuit of jurisdiction. Cg.
Casino v. United States, 540 U.S. 375, 382 (2003) (court must warn and allow pro Se party to amend
Tiling before recharacterization that may make it much harder to obtain relief); United States v.
Berkan, 502 F. Supp. 25 (D.P.R. 1980) (recusal heard as appeal pended). Defendant limits this
renewal to the bail issue at bar, consistent with his request for limited rerand for disq.
Findings; see Red. Appel. Br. at MS-Word pg. nos. 60-62, {éfed as Supp. Mamo., Exh. @ Me

3 Raised in Withd. Mot. at 3, dkt. 90 (Oct. 23, 2017). Hrg. Tr. at 19, May 3, 2018, dkt. 434;
Supp]. suppr. mots., dkts. 128 (Mar. 20, 2018); 166 (May 4, 2018); DO. ATF. sNI 103-29, dkt. 346.

- PAGE 1 OF 2 -
Case 1:16-cr-10305-NMG Document 441 Filed 08/13/21 Page 2 of 21

(1964); Houston v. Lack, 487 U.S. 266 (1988), in an envelope bearing sufficient affixed pre-paid

U.S. Priority Mail postage and track. no. 9114 9022 0078 9497 2467 94, handed to Ms. Jamie Wheeler
of the FCI Terre Haute CMJ unit team in her official capacity as an agent of The United States and
of its counsel Frid, Prost 6 » 2021, or the first opportunity thereafter,

wl

Martin S. Gottesfeld, Defendant, pro 4e
Reg. no. 12982-104

Federal Correctional Institution

P.O. Box 33

Terre Haute, IN 47808

CERTIFICATE OF SERVICE
I, Martin S. Gottesfeld, po 4e, certify that I mailed a copy of the foregoing document to

David J. D'Addio, counsel for The United States in the above-captioned case, in an envelope
bearing sufficient affixed pre-paid First Class U.S. postage and track. no. 9114 $023 0722 4792
9869 35, handed to Ms. Jamie Wheeler of the FCI Terre Haute CMU unit team in her official capacity
as an agent of The United States and of its counsel Frid, Argust-6 » 2021, or the first
opportunity thereafter, and that separately I affected service in-hand via 28 C.F.R. § 540.203(a),
(c)(1), (c)(3),

wh OF

Martin S. Gottesféld, Defendant

- PAGE 2 OF 2 -
Case 1:16-cr-10305-NMG Document 441 Filed 08/13/21 Page 3 of 21

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

UNITED STATES OF AMERICA,
Ve

MARTIN GOTTESFELD, pao 42,
Defendant.

No. 16-cr~10305-NMG

Neel cet Net Soe Saat Mat

 

MEMORANDUM IN SUPPORT OF EXPEDITED RELEASE PENDING APPEAL

I, THE RENEWED DISQUALIFICATION MOTIONS ARE RELEVANT AND TIMELY.
Defendant "is entitled to a neutral and detached judge in the first instance." Ubnd v.
Village of Monroeville, 409 U.S. 57, 61-62 (1972). See atso DQ. Aff. M41, dkt. 346 (Dec. 31,
2018) (quoting same). This constitutional guarantee applies to the instant bail proceeding:
Every procedure which would offer a possible temptation to the average man as a judge to
forget the burden of proof required to convict the defendant, ot uhich might lead him not to
hold the balance nice, clear and true between the State and the accused denies the latter due
process of law.
Tumey v. Ohio + A judge hearing. bail must "hold the balance nice, clear and true" between “the
burden of proof required to convict the defendant," id., and "the weight of the evidence against
the person," 18 U.S.C. § 3142(g)(2). Bail requires a neutral and detached judge in the first
instance because review is "tempered by deference to the di strict court's firsthand judgment."
United States v. Bayko, 774 F.2d 516, 520 (ist Cir. 1985). But not even where review is de novo
“nay the State's trial court procedure be deemed constitutionally acceptable simply because the
State eventually offers a defendant an impartial adjudication." Ward at 61. With bail sti 11
before the district court the renewed disqualification motions cannot be moot.
And Defendant's filings show he promptly raised disqualification issues when he found them;
when lawyers refused he fired them and sued. Defendant even moved for judicial disclosure, dkt.
HAO (Dec. 21, 2018), albeit unsuccessfully, Ord. Denying Discl., dkt. 342 (Dec. 27, 2018).

1 573 U.S. 510, 532 (1927) (emphasis added); see. also DQ. Aff. ‘I 41 (quoting same).

2 Witha. Mot., dkt. 90 (Oct. 23, 2017); Hrg. Tr. at 15, Mar. 22, 2018, dkt. 419; Hrg. Tr. at 19,
May 23, 2018, dkt. 434; exhs. to Withd. Mot., presumably dkts..214-1 et seq. (dune 28, 2018);

exhs. to Emerg. Withd. Mot., dkt. 242 (July 12, 2018); Trial Tr. VIII at 19, Aug. 1, 2018, dkt.
331; sealed exhs. to Emerg. Withd. Mot., dkts. 335-1 et seq. (Dec. 7, 2018); Hrg. Tr. 8:22, Dec.

- PAGE 1 OF 19 -
Case 1:16-cr-10305-NMG Document 441 Filed 08/13/21 Page 4 of 21

We write to clarify that a Titigant's duty to investigate the facts of his case does not
include a mandate for investigations into a judge's inpartiality. Judge Beckwith erred by
suggesting otherwise. After proclaiming that "the strategy employed by Relator [filing the
recusal motion two weeks after receiving an unfavorable dispositive ruling] is questionable at
best, and the Court refuses to reward Relator or encourage this trend," she concluded that
subsection of her opinion by stating that "litigants have a duty to investigate and inform the
court of any perceived biases before the court and the parties invest time and expense in a
case. Relator has posited no reason for the failure to make a timely inquiry into didge
Holschuh's background.” United States ex nel. American Textile Mis. Inst. Inc. v. The
Limited, Inc., 179 F.R.D. 541, 546 (S.D. Ohio 1997).

We believe instead that litigants (and, of course, their attorneys). should assume the
impartiality of the presiding judge, rather than pore through the judge's private affairs and
financial matters. Further, judges have an ethical duty to “disclose on the record |
information which the judge believes the parties or their lawyers might consider relevant to
the question of disqualification." Porten v. Singletary, 49 F.3d 1483, 1489 (11th Cir. 1995).
“Both litigants and counsel should be able to rely upon judges to comply with their own Canons
of Ethics." Zbid. In ATMI's case, Judge Holschuh possibly did not consider the matter
sufficiently relevant to merit disclosure, but his nondisclosure did not vest in ATMI a duty
to investigate him.

American Textile Mins. Inst., Inc. v. Linited, Ine.> Defendant posits the § 455(e) no-waiver rule

expressly forbids finding waiver from untimeliness. Implied waiver subverts Congress's goal for §

u4

- 455: "to foster public confidence in the judicial system."" After Judge Gorton denied disclosure,

ruling implied waiver would harm public confidence, not foster it.

In contrast, § 455(a) is automatic, mandatory and self-executing. The adoption of ABA Canon 3
C was a response to criticism of the inadequacy of the [28 U.S.C.] § 144 approach. It did
away with the "duty to sit” doctrine. It attacks the appearance of bias, not just bias in
fact. The waiver of § 455(b) grounds is forbidden, and it is allowed for § 455(a) only with a
statement on the record of the basis of disqualification. 28 U.S.C. § 455(e).

Chantal at 1023 (some citations omitted). The renewed disqualification motions are timely.

II. DISCLOSURE & FINDINGS ARE REQUIRED IN RE DISQUALIFICATION.

“When factual issues are involved in deciding a motion, the court must state its essential
findings on the record." Fed. R. Crim. P. 12(d). "Judicial bias should be treated as a mixed
question of Taw and fact..." Nakele v. Attonney Gen., 15 F.3d 319, 324 (4th Cir. 1994).

The proper approach under subsection 455(a) “equines the trial judge to place on the record
ak the facts relating to any akleged appearance of lack of impartiality and then leave
entirely to the parties whether to waive disqualification under. section 455(a).

13, 2018, dkt. 423; DQ. Aff. {I 202, 211.

190 F.3d 729, 742 (6th Cir. 1999) (alteration in original); see also 28 U.S.C. § 455{c) (a judge
should learn his personal fiduciary interests and make reasonable efforts to know his spouse's
personal financial interests), (e) (no waiver of disq. absent full, on-the-record disclosure).

Aire ae
United States v. Chantal, 902 F.2d 1018, 1022 (1st Cir. 1990) (internal quotation marks and
Citations omitted).

- PAGE 2 OF 19 -
Case 1:16-cr-10305-NMG Document 441 Filed 08/13/21 Page 5 of 21

Ee Fenix de P.R. ve The M/Y Johanny, 36 F.3d 136, 141 (1st Cir. 1994) (emphasis added).

IIL. DISQUALIFICATION STANDARDS
Bracing Ward, Tumey, etc., a judge must recuse when his “impartiality might reasonably be .
questioned." § 455(a). A judge's or his spouse's "financial interest in the subject matter" also
begets recusal. § 455(b)(4). As do other interests of the judge, his spouse, or anyone within
three degrees of relationship to then "that could be substantially affected by the outcane of the
proceeding." Zd.; § 455(b)(5)(777). A judge aware 1) that such a person is likely a material
witness or 2) of disputed evidentiary facts must recuse too. § 455(b)(5)(iv), (b)(1). |
Though overall Congress intended § 455 "to foster public confidence in the judicial systen,"
Chanda at 1022; it specifically grounded subsection 455(b) in due process: |
A fair tribunal is a basic requirement of due process. Fairness of course requires an absence
. Of actual bias in the trial of cases. But our system of Taw has always endeavored to! prevent
even the probability of unfairness. To this end[] no man is permitted to try cases where he
has an interest in the outcome. That interest cannot be defined with precision. |
Circumstances and relationships must be considered. This Court has said, however, that every
procedure which would offer a possible temptation to the average man as a judge not to hold
the balance nice, clear and true between the State and the accused denies the latter due
process of Taw. Such a stringent system may sometimes bar trial by judges who have no actual
bias and who would do their very best to weigh the scales of justice equally between

’ contending parties. But to perform its high function in the best way justice must satisfy the
appearance of justice.

In ne Murchison, 349 U.S. 133, 136 (1955) (alteration and emphasis added) (internal quotation -
‘marks, ellipsis, and citations omitted). Subsection 455(b)(1), for example, forbids “personal
knowledge of disputed evidentiary facts." Such ex cunia knowledge leaves no official record, thus
frustrating appellate review, and the disadvantaged party cannot rebut the "silent facts" to which
he can never be privy. In ne Kensington Int! Ltd. , 368 F.3d 289, 309-12 (3d Cir. 2004).

IV. MAGISTRATE JUDGE BOWLER MUST BE DISQUALIFIED.

Magistrate Judge ("M.J.") Bowler had and has personal knowledge of disputed evidentiary facts
in re the bail issue at bar, as shown by, @.g-, "My spouse, Marc A. Pfeffer, M.D., Ph.D., is the
Dzau Professor of Medicine at Harvard Medical School and a senior cardiologist at the Brigham and
Women's Hospital in Boston, which is a Harvard Medical School affiliated hospital." Cabé, et af.
v. Boston Children's Hospital, 15-cv-12306, dkt. 211 at 2 (D. Mass. Mar. 20, 2017) (Bowler, M.J.,

~ PAGE 3 OF 19 -
Case 1:16-cr-10305-NMG Document 441 Filed 08/13/21 Page 6 of 21

recusing). "We work closely. with physicians at Boston Children's Hospital." Brigham and Women's
Hospital ("BWH") Cardiovascular Genetic Diseases page, dkt. 346-3 at 86 (Dec. 31, 2018). AUSAS
gamed Her Honor's personal knowledge early and often, @.g., directly beseeching M.J. Bowler:

«ee, You know, that these doctors and there are many of them that are at the Harvard hospitals
that are outside the hospital physically, could not access patient records of their patients
in the hospital, that they couldn't place orders with pharmacies for medications, they
couldn't communicate through the hospital portal with their patients.

Det. Hrg. Tr. at 55, Apr. 27, 2016, dkt. 19 (emphasis added). "Harvard hospitals” besides Boston
Children's Hospital ("BCH") had gone unsung at bar, as had how "many" doctors “are at the Harvard

hospitals" who “could not access patient records" from “outside the hospital." See Det. Hirg. Tr;

docket report. But BCH doctors’ access to such records was a hotly contested factual natter.©

7

Defendant and his lawyer were new to This Court.” The AUSAs, in contrast, knew Her Honor's

background well 38 They judge-shopped for M.J. Bolder in a system already rigged to put Her Honor
on Harvard-hospital cases. Decl. of Martin S. Gottesfeld (Aug, 16, 2021); Bh As. =: o42 2 ovo :

| And M.J. Bowler must have been cognizant of the relevant events because, @.g., “It wasn't
just [BCH] that was down in this [DDoS] attack, it was... Mass. General, Brigham and Women's...
and Harvard Medical School," Trial Tr. IV at 196, duly 25, 2018, dkt. 327.

To put it into perspective, that [DDoS] was 2.8 times larger[4ie] than the amount of

~ bandwidth[4ic] that Harvard had. Harvard had 10 gigabits[/second] of bandwidth and were
getting 28 gigabitsl/second] worth of traffic. [] And that's why all of Longwood[ Medical
Area, including BWH,] was no longer functioning.

9

Id. at 199.” M.J. Bowler also personally knew the DDoS's aforesaid tol] on Mass. General Hospital

("VGH"). Her Honor sits on MGH's Visiting Comittee on Neuroscience. See Marianne B. Bowler,

5 Notwithstanding such inflammatory rhetoric and M.J. Bowler’s crediting thereof, the government
ultimately failed to prove that Defendant's actions, i.e. saving Justina Pelletier, caused "the
potential modification or impairment of the medical examination, diagnosis, treatment, or care of
fone] or more individuals." Verdict Form, dkt. 301 (Aug. 1, 2018).

© Det. Hrg. Tr. 9:19-23, 51:9-14, 55:24—56:4.

? E.g., Ord. Grant. Leave to Appear Pao Hae Vice, dkt. 12 (Apr. 5, 2016); Det. Hrg. Tr. at 40;
Det. Ord. at 9, dkt. 25 (duly 27, 2016) (Defendant “does not have a prior criminal record").

8 E.g, U.S. District Court Press Release Apr. 16, 2014, at 2, dkt. 128-6 ("Judge Bowler lives in
Brookline with husband, Marc A. Pfeffer, M.D., Ph.D., who is the Dzau Professor of Medicine at
Harvard Medical School and a senior cardiologist at the Brigham and Women's hospital in Boston"').-

9 Defendant reserves his right against self-incrimination; but Fed. R. Civ. P. 11(b)(3) obliges he |
herein clarify that the throughput directed at Harvard likely exceeded 250 gigabits/second (gbits/
sec); the DDoS saturated upstream connections, so Radware's 28-gbits/sec figure likely reflects

~ PAGE 4 OF 19 -
Case 1:16-cr-10305-NMG Document 441 Filed 08/13/21 Page 7 of 21

Cunricullum Vitae ("Bowler CV") at 6, Exh. B (retrieved 2021). AUSAs, aware Her Honor was an MGH
bureaucrat wedded to one of "those doctors" “at the Harvard hospitals,” fretted to Her Honor that

the DDoS was "expensive," "tremendously disruptive, operationally di sruptive," and “tremendously

concerning for everyone at the hospital because they were worried that patient records could be

10 9. Bowler's ex

stolen, damaged, altered and that would be catastrophic." Det. Hrg. Tr. at 56.
cunia. Knowledge of this "expensive," "disruptive" DDoS mandated Her Honor's recusal i

And once AUSAs invoked "those doctors" "at the Harvard hospitals," 4uoxa, M.J. Bowler knew
Pfeffer was a possible material witness, @.g., in re restitution and U.S.S.G. § 2B1.1(b)(2)(A)(i).
Indeed, AUSAs ab inttio sought restitution to Pfeffer's employers and balked only when | Defendant
filed a draft-PSR page proving such before The First Circuit. See Dft. PSR Pg., sealed exh. to
Mand. Pet., No. 19-1011. Her Honor's recusal was thus also mandated by § 455(b) (5)(iv).

The DDoS also hit home for M.J. Bowler by trashing her spouse's medical-comuni cations work
and research. "[Plrofessional prestige and the opportunity to associate with and train students
under training grants in a significant area of medical research [] lend more than an abstract

interest to [a doctor]'s personal stake in" a case. Apotex v. Richardson, 510 F.2d 351, 354 (7th .

Cir. 1974). Comoe Trial Tr. IV 52:3~6. “Preparation time devoted to a project in expectation
13

of economic benefits has been held a sufficient ‘personal stake'" for standing.~ Pfeffer's
economic and other interests are cognizable in research grants awarded to an institutional victim
and not directly to himself: "The fact that the alleged wrong may also have injured third parties

does not deprive [the doctor] of standing so long as []he as well is ingured."4 4,9, Bowler

 

only the trickle~through near Harvard itself.
10 See, again, n.5, Supa.

11 * + - .
Ed Fentx, supa, at 140 n.4, citing United States v. Alabama, 828 F.2d 1532, 1543-46 (11th Cir..
1987) (recusal mandated when. trial judge's pursuits involved him in “disputed evidentiary facts").

2 so, enge, for Pfeffer's research: 2d Suppl. Suppr. Mot. at 4, dkt. 166 (May 4,.2018): Mare
Alan Pfeffer, M.D., Pa.D., Harvard Catalyst Profiles, Exh. C (retrieved 2021): Research Info.
Comput. Systs., dkt. 346-2 at 84, 86; and for impact on HMS research, Compl. 113, dkt. 3-2 (Feb.

16, 2016); Det. Hrg. Tr. 51:15, Trial Tr. IV 97:20-21,24-25; Trial Tr. VII 20:5-6, July 31,
2018, dkt. 329; Sent. Tr. at 48-50, Jan. 10, 2019, dkt. 399.

13 Avton, citing Park Viw Heights Comp. v. City of Black Jack, 467 F.2d 1208 (8th Cir. 1972).

14 tae ae
Apten, citing Sterna Club v. Morton, 405 U.S. 727, 736-38 (1972); Cotovsky-Kaplan Physical.
Thenapy Ass'n, Lid. Vs United States, 507 F.2d 1353 (7th Cir. 1975).

- PACE 5 OF 19 -
Case 1:16-cr-10305-NMG Document 441 Filed 08/13/21 Page 8 of 21

rigtitly recused 4ua sponte upon softer impact on Pfeffer. Cabé, supra, at 1, citing § 455(b)(4).
Her Honor surely knew his vital interest at bar and had to recuse. § 455(c), (b)(4), (b)(5)(iii).
Sans disclosure known facts tie M.J. Bowler to this case: Her Honor was a Harvard Medical

School ("HMS") research assistant. Bowler CY at 4. Her Honor is, since 1983, a "Menber of the
Corporation” of New England Baptist Hospital, id. at 7, and was its chair from 1990-96, id. at 6.

NEBH runs "teaching programs in collaboration with Harvard Medical School." New England Baptist

Hospital, About, available at https://www.nebh.org/who-we-are (viewed July 26, 2021). Her Honor
. also personally molded the same child-welfare system witheringly rebuked over Justina'‘s case.>

A judge cannot accept $5 a warrant. Connally v. Georgia, 429 U.S. 245 (1977). Mayors cannot
try cases affecting city budgets. Tumey; Wand. No one may judge her own case. Muachison. "In

defining these standards the Court has asked whether, under a realistic appraisal of pdychologi cal
tendencies and human weakness, the [judge's personal] interest poses such a risk of actual bias or
prejudgment that the practice must be forbidden if the guarantee of due process is to be
adequately implenented. “© This ‘is such a case. M.J. Bowler herself worked for HMS: Pfeffer stiT1
does. Her Honor sits on a board at Harvard's primary teaching hospital ({MGH) and chairéd one of
HMS's teaching collaborators, where she remains a marber of the corporation. The alleged effects
on KMS and its partners were widespread and severe. In the AUSAs* own words to.M.J. Bowler:

[T]t was tremendously disruptive [] and that doesn't even include the fundraising that was
disrupted]. So not only was it operationally disruptive, it was expensive and tremendously
concerning for everyone at the hospital because they were worried that patient records could’
be stolen, damaged, altered and that could be catastrophic so this was a significant, very
significant disruption for the hospital.

/

Det. Hrg. Tr. 56:4-14 (emphasis added) i Judges might impartially hear cases that so alarm their

B E.g., David Kushner, The Hacker Who Caned Too Much: How a Cwisade. to Save Children Landed a
Hacken in Prison, Rolling Stone (June 28, 2017), excenpt at dkt. 346-3 at 72; Jennifer McKim,
Savage tolk of abuse for children in OCF cane: Mone than 95 have died since '01, state report
4ays, Boston Globe (Feb. 2, 2014), id. at 73; Tweets with #FreeIustina & DCF (Nov. 1, 2013—June
2, 2014), 4d. at 79; Tweets with #FaeeTustina & foster (same period), dkt. 346-1 at 109-13;
MyFoxBoston, Protesters gathen outside state facility housing Justina Pebletion (May 4, 2014), 4d.
at 125; Lifting The Veil, Thousands Ra&ly fon Pelletion Family at Massachusetts Statehouse (May
28, 2014), 4d. at 127; Mass Resistance, Justina Palletion is finally released... (June 18, 2014),
4d. at 133; see also DQ. Aff. in toto incl. dkts. 346-1 ex beq., in toto,

16
” Capenton v. A.T. Massey Coal Co., 556 U.S. 868, 883-94 (2009) (internal quotation marks and
citations omitted).

i See, again, n.5, supa.

 

~ PAGE 6 OF 19 -
Case 1:16-cr-10305-NMG Document 441 Filed 08/13/21 Page 9 of 21

spouses, but "the requirement of due process [] is not satisfied by the argument that men of the
highest honor and greatest self-sacrifice could carry it on without danger of injustice." Tumey
at 532. "[JJustice must satisfy the appearance of justice." Offutt v. United States, 348 U.S. 11,
14 (1954). M.J. Bowler's passing on Defendant who allegedly "tremendously disrupt[ed]" Her Honor's

trot

spouse's tenure employers, thus "tremendously concerning” "everyone" there with "catastrophic"
damage, utterly fails to satisfy the appearance of justice; The Due Process Clause required M.d.
Bowler to recuse. 2 Instead Her Honor preempted Defendant's lawyer. Det. Hrg. Tr. 60:19-61:22.
As feared in Capenton, M.J. Bowler had prejudged Defendant guilty without trial:

19 MS. BROW: Obvoiusly hel, i.e. Defendant,] doesn't need a

2 - probation officer as well.
21 THE CURT: Yes, he will soon enough. He will
22 soon enough.

Det. Hrg. Tr. at 62. M.J. Bowler could only be sure Defendant "will" need a probation officer if
Her Honor 1) was granting bail or 2) had judged him guilty before trial. The record proves which:
See Det. Ord. Once denied bail Defendant would need a probation officer only if convi cted. "A
sentence of a court pronounced against a party without hearing him or giving him an opportunity to
be heard, is not a judicial determination of his rights, and is not entitled to respect in any
other“ court.” "TAIh extrajudicial source-is not the exclusive. basis for establishing
disqualifying. bias." "By Cdue process] is most clearly intended the general law, a Taw which
hears before it condems; which proceeds upon inquiry, and renders judgnent only after trial wat
Once M.J. Bowler prejudged Defendant without hearing his bai] argument recusal was required. Id.
Also M.J. Bowler rubber-stamped the warrant to search Defendant's home "September 29, 2014 @
3:43 PM." Search warrant and application, dkt. 78-1. But only after affirming probable cause did
Her Honor actually read the paperwork and note that page one of the application was postdated the
18 so commitment to these values Lof government under Taw] requires fidelity to them even when
there is tempation to ignore then. Such tenptation is especially apt to arise in criminal
matters, for those granted consti tutional protection in this context are those whom society finds

most menacing and-cpprobrious." McKéesky v. Kemp, 481 U.S. 279, 342-43 (1987). (Brennan: Marshall,
Biackmun, Stevens, JJ., dissenting), citing The Least Dangerous Branch 24 (1962).

19 windsor v. MoVeigh, 93 U.S. 274, 277 (1876); Hovey v. ELeiott, 167 U.S. 409, 414 (1897) (same).

2 tn ne United States, 441 F.3d 44, 67 n.20 (1st Cir. 2006) (internal quotation marks and
citations omitted).

71 United Stutes v. Naw York, NH. & H.R. Co-, 165 F. 742, 746 (C.C. Mass. 1908).

- PAGE 7 OF 19 -
Case 1:16-cr-10305-NMG Document 441 Filed 08/13/21 Page 10 of 21

next day: "09/30/2014," id. Unknown to the government Her Honor filed a sealed post facto-altered

version, Hrg. Tr. 20:2~16, May 3, 2018, dkt. 434; No. 14-mj-2234-MBB, dkt. 3.4

Each item sup severally required recusal. Together they're indisuptable. If nothing more,
M.J. Bowler's impartiality “could reasonably be questioned." § 455(a). E.g., testimony of BHH

doctors left Judge Stearns, a trustee of Vincent Memorial Hospital, "no alternative but" recusal
despite "three levels" of removal 2 Elsewhere, affirming vacatur under § 455(a), SCOTUS noted:

A finding by another judge—faced with the difficult task of passing upon the integrity of a
fellow menber. ofthe benchi—that-his:or. her. colleagye:merely possessed constrtictive-:
knowledge, and not actual knowledge [of disputed evidentiary facts], is unlikely to —
significantly quell the concerns of the skeptic.

Likjebeng v. Health Sens. Acquisition Corp. , 486 U.S. 847, 865 n.12 (1988). That prospect is
shakier here after M.J. Bowler referred sua sponte to BCH by the intimate monikor most familiar to
Her Honor's husband and other Harvard doctors: "Children's," Det. Ord. at 10. If This Court. is

unconvinced, Defendant moves to examine M.J. Bowler and Pfeffer as to their knowledge and talks.

VY. JUDGE GORTON MUST BE DISQUALIFIED.
Defendant promptly sought Judge Gorton's recusal upon following the money between His Honor’s

family, family business Slade Gorton & Co., Inc. ("SG&C"), favored charity The Home for Little

a

Wanderers ("HLM"), and BCH.“ Then His Honor sua sponte banned shirts "showing Mr. [Aaron] Swartz

in all his glory." Hrg. Tr. at 46, duly 17, 2018, dkt. 265. Nonetheless, a juror 4ua sponte

alluded to Swartz and counsel expressly moved to disqualify, Trial Tr. VIII at 19. Judge Gorton
denied the motion without findings or disclosure. 1d.”

2 Her Honor also 4ua sponte delayed Defendant's initial appearance a week, dkt. 8; continued his
bail hearing 3 weeks, dkt. 13, i.e. triple the limit: 18 U.S.C. § 3142(f); then held his detention
under advisement 92 days, dkts. 15, 25. Cf. 18 U.S.C. § 3145(b), (c) (bail "shall be determined
promptly); 18 U.S.C. § 3161(h)(1)(H), (h)(7)(C) (STA limits “under advisement" to 30 days, bans
court-congestion continuances); United States v. Jones, 1999 U.S. Dist. LEXIS 8080, 98-cr-10169
(D. Mass. May 26, 1999) (M.J. Bowler and prior bail delay); ard Code of Conduct for United States
Judges ("CCUSJ") Canon 3A(5) ("A judge should dispose promptly of business of the court").

23 Bradley v. Suganbaken, 2013 U.S. Dist. LEXIS 172872, 07-cv-12319 (D. Mass. Dec. 4, 2013).

a Inten alia, sealed exhs. to Withd. Mot., pwsumbly ckt. 214-1 et seq. (June 28, 2018); Hrg.
Tr. 7:21, 9:24, July 6, 2018, dkt. 435 (docket report misdated “July 9, 2028").

5 See also Joana Kao, Sumatz judge sides with MIT on release of case evidence, MIT Tech (May 14,
2013), dkt. 346-4 at 7; Katie Rogers, Intennet pays tribute to Aaron Sunntz: commentary {rom
anound the web, The Guardian (Jan. 14, 2013), dkt. 346-1 at 193; Kevin Cullen, On humanity, a big

idan ve dn Aaron Sunntz case, Boston Globe (dan. 15, 2013), dkt. 346-1 at 199; DQ. Aff. ‘il 45-50,

- PAGE 8 OF 19 -
Case 1:16-cr-10305-NMG Document 441 Filed 08/13/21 Page 11 of 21

When asked, Judge Gorton outright denied on-the-record disclosure: dkts. 340, 342. Contrast,
§§ I-II, supa: This error "did not vest in" Defendant "a duty to investigate him’ or else waive
disqualification. Arerican Textile Mgrs. Inst., Inc. Instead: "§ 455(a) is automatic, mandatory
and self-executing.... [Waiver of § 455(b) grounds is forbidden, and it is allowed for § 455(a)
only with a statement on the record of the basis for disqualification." Chantal, supia.

Defendant filed motions to disqualify eo dée Judge Gorton refused disclosure: dkts. 344-46,
“mailed 12/27/18" asserting the prison-maibox rule. Exhibited were 500-plus pages of Financial
and other data undisclosed by Judge Gorton, dkts. 346-1 et seq. Defendant had: just obtained then,
2.9. , DO. AF. {1 202, 211: “My team and I are still working to find more." Further proving
alacrity, the next day Defendant filed Suppl. Disq. Mot., dkt. 347. His Honor also denied these
disqualification motions without explanation or disclosure: dkts. 350-52. Contrast §: II, Supa. -

But much is known. Ab initio Judge Gorton has held stock in and been a "Clerk/Secretary and

! 126

Director" of Slade Gorton & Co., Inc. ("SG&C"), "a closely held family seafood business. Slade

Gorton fathered Judge Gorton. His Honor's brother Michael Sr., niece Kim (a Harvard al unna) , and

27 seec

nephew Michael Jr. respectively chair and preside over SG&C's board and direct its sales.
joined The Seafood Nutrition Partnership ("SNP"), a trade body hawking "the benefits of a seafood-
rich diet," Supp]. Disq. Mot. at 6, 8-9. HMS faculty cofounded SNP in 2013, id., i.e. amid the
Pelletier case. The month M.J. Bowler rubber-stamped the search of Defendant's hone, Septerber
2014, Pfeffer's BWH cardiology department joined SG&C's marketing, pledging to run four “eating
heart healthy" programs for SNP, id. at 7. The programs started in 2015, id., before Defendant
Moved to.examine Pfeffer et af. about Pfeffer's work for HMS and BAH and M.J. Bowler's knowledge
thereof "as of Septenber 2014," 2d Supp}. Suppr. Mot. at 4. His Honor disclosed nothing when BWH
Cardiology arose, but passed on BhH Cardiology's ties ‘to HMS while HMS and BWH Cardiology promoted
His Honor's products as “heart healthy." Ord., dkt. 209 at 28; Suppl. Disq. Mot. at 7. His Honor
needed to heed § 455(a), (b)(1), (b)(4), (b)(5)(iii) and recuse. Cf. Buadéey, n.23, supta.

% Gorton, Nathaniel M., financial disclosure reports, 2003-16 ("Gorton Discls."), Exh. D; 4ee
atso dkt. 346-1 at 11-33 (redacted, marked versions of same); DQ. Aff. {Mf 23, 203.

27 John C. Hughes, Slade Gorton: A Half Contuus in Politics, exconpt at dkt. 346-1 at 141-44:
SG&C Website, marked print-outs, Dec. 23, 2018, http://mw.sladegorton. con/about-us/our-team/
executive-team, id. at 147-48; DQ. Aff. {| 23; ef. also CCUSJ Canon 3C(3)(a), § 455(b) (5).

- PAGE 9 OF 19 -
Case 1:16-cr-10305-NMG Document 441 Filed 08/13/21 Page 12 of 21

Also undisclosed, Harvard's chief pediatrics professor cofounded SNP, Suppl. Disq. Mot. at 6.
As BCH boasted, “We're the primary pediatric teaching facility for Harvard," Trial Tr. IV at 52.
A€2 BCH faculty are HMS faculty, id. Their email addresses are @chi Idrens. harvard.edu. 2” During
the Pelletier scandal SG&C gave to BCH; BCH thanked SG&C:on-its website, further promoti ng soac.2?
Defendant is chiefly accused of a modern civil-rights-era-style sit-in of BCH’s same website amid
a major online fundraiser. Indictm. {il 28-29, dkt. 28. Back then BCH took offline lists of its ~
patrons, like SG&C, to protect them from reputational and economic harm. SG&C was thus subject
to harm from Justina's case and Defendant's actions, and remains interested in this case.
Besides patronizing BCH for online promotion, Judge Gorton et a&. have long-term interests in
HW. His Honor, Michael Sr. and his wife, and SG&C are frequent donors; Michael Sr. was on its
board of directors; both His Honor and Michael Sr. sat on its board of advisors; and from 2003—12
Judge Gorton listed himself as a "Member of the Corporation." Id.; Gorton Discls.;.cf- | abso CCUSJ
Canon 3C(3)(c). SG&C leverages Michael Sr.'s patronage of HLW on its website near links to “Email:
sales" and "Download our catalogue." SG&C website, marked print-outs, dkt. 346-1 at 147-48.
HL, in turn, has long partnered with BCH "to 'divert'[] children from psychiatric inpatient
stay by working intensively with families in their homes"; HLW FY 2003 Report excerpt, dkt. 346-1
at 35. This "Safe-at-Hone" program could have had Justina’s face on it. HLW also places such kids
for adoption “and one of the most controversial and bitterly disputed parts of Justina's saga
was when BCH and The Massachusetts Department of Children and Families put her on a path towards
adoption against her and her family's wishes," DQ. Aff. {1 20. In support of this partnership BCH

ee donates to HLW. 3

B og, Aff. 1 116; People: Boston Childnen's Hospital, https://hsci. harvard. edu/people/people-
terms/boston-chi ldrens-hospital (retrieved Dec. 30, 2018), dkt. 346- at.
3 Boston Children's Hospital Philanthropy Supporters 2013, excerpt at dkt. 343-3 at 145-47.

0 E.g-, Failure To Listen, Mat Staver Joins Megyn Kelly to Discuss State Ondened Detuining of
Justina Petketion (May 5, 2014) at 2, dkt. 346-1 at 120.

" na Aff. Wl 13-18, 21, 27; HLW Annual Reports FYs 2003-15, excerpts at dkt. 346-1 at 10-11,

2 HLW “Waiting Children" Adoption (retrieved Dec. 29, 2018), dkt. 346-1 at 106; Patricia Wen,
Panents of Justina Pebletion upset alien Leaning teenager will now be sent to DCF foster cane,
agvocates Say, Boston Globe (Feb. 24, 2014), dkt. 346-1 at 108:

DQ. AFF. II 24-25, 150, 156; The Home for Little Wanderers awarded $50,000 [from BCH (Sept.

“= PAGE 10 OF 19 -
Case 1:16-cr-10305-NMG Document 441 Filed 08/13/21 Page 13 of 21

More broadly, for decades Judge Gorton molded the same public-private Massachusetts child-
welfare system that during Justina’s saga was a lightning rod for criticism: 4¢e n.15, supa; in
4nto 0Q. AfF., dkts. 346-1 et seq. His Honor’s pursuits ex aia thus involved him in-disputed
evidentiary facts upon which His Honor passed, @.g-, 1) the total fundraising BCH lost from the
DDoS, i.e. an estimate based upon years past and donors disinclined to give due to Scandal—using
His Honor's personal experiences fundraising for child-welfare Neos; 2) whether Defendant's
activism against said child-welfare system posed danger if he were released, lrg. Tr.. 13:7, Sept.
24, 2018, dkt. 422s and 3) whether Defendant was entitled to a defense-of-others instruction due
to His Honor's associates endangering Justina's life while in their custody, Chg. Conf. Tr.. 17:12,
July 30, 2018, dkt. 328. Judge Gorton thus had to recuse under § 455(b)(1). EL Fenix, ‘supra.

Given the longstanding ties between SG&C and BCH—particularly those in re HLW and BWH——His
Honor could not have missed his need to disclose and recuse. Cf. Li€jeberg at 851-52 (despite no
actual knowledge, "a reasonable observer would expect" the judge “would remenber" his organi zation
“had some dealings with" litigating party and third party “and seek to ascertain the nature of
those dealings"). Relationships flowed from Judge Gorton through SG&C and HLW to SNP, BCH, BWH, a
juror, and a trial witness. Ch. Bradley, n.23, sup:

As with M.J. Bowler, The Constitution required Judge Gorton to disqualify, @g., Defendant
sought to admit evidence His Honor's Massachusetts child-welfare associates tortured a child and
unlawfully endangered her life: Opp. to Mot. in Lim., dkt. 198. No judge can satisfy due process
while passing on whether his lifelong conrades—let alone those promoting his products—vwere hit
by lawful defense of others. To hold otherwise allows judges to pass ‘on the character, judgment,
and credibility of their associates as if they were witnesses jin a bench’ trial, especially where,
as here, Judge Gorton cut off the jury's factfinding, Ord. Allow. Mot. in Lim., dkt. 209.

Given BAH runs programs for Judge Gorton's family business, the issue at bar of restitution
| 2, 2015) (retrieved Dec. 23, 2018), dkt. 346-1 at 150.

H HLW annual reports FYs 2003-15, n.31, suyow; Sent. Tr. at 11, HLW FY 2012 Report excerpt in re
third-party payers, dkt. 345-2 at 203.

After the citations supa, see, 2.g., Trial Tr. II at 95-99, July 23, 2018, dkt. 325: Boston
Business Journal, KDSA gets indpined by the tales (Nov. 20, 2008) , dkt. 346-1 ‘at 166, HLW annual
reports, KDSA-donation excerpts, ckt. 346-2 at 181-91; HLW 2012 Form 990, dkt. 346-1 at 174; HLW
annual reports, BWH-donation excerpts, dkt. 346-3 at 24.

- PAGE 11 OF 19 -
Case 1:16-cr-10305-NMG Document 441 Filed 08/13/21 Page 14 of 21

to BHH was sharper than mayors in Wand and Tuney fining drivers to pad city budgets. BWH suddenly
was cut 4ub sifencto after the draft PSR—right after Defendant raised restitution to BWH as a
disqualification issue. Compare Dft. PSR Pg.; supra, 20 Final PSR. A person would reasonably
question this timing and coordination. And due process no more abides Judge Gorton's ever having
presided over likely restitution to those promoting His Honor's wares than it lets mayors in black
robes fill city coffers. Broader, as "[c]ircumstances and relationships must be considered, "
Murchison, the sum of facts paints "a possible temptation to the average man" in Judge Gorton's
place "not to hold the balance nice, clear and true between the State" and Defendant. -

Plus, Judge Gorton's refusal to disclose under the canons—or to enter findi ngs—i ndicates
more than a "nossible temptation." It is now its own recusal basis: An unafraid judge would
disclose. Compare § 455{a), (b)(4), (c), (e), Discl. Mot., dkts. 341, 341-1 to Ord. Den. Discl.,
dkt. 342. An objective, fully informed citizen would question what else Judge Gorton keeps hidden
and ergo question His Honor's impartiality. § 455(a). Disclosure under the honor system at this
Jate stage could never assuage such concerns. C{. Lifjeberxg at 866, 868. |

VI. THE PREVIOUS DETENTION ORDER AND FINDINGS REQUIRE VACATUR.
Defendant hereby moves to vacate Det. Ord., dkt. 25, and all findings in re detention.
SCOTUS considers three risks when deciding if § 455(a) requires vacatur: 1) the risk of

injustice to the parties; 2) the risk that denying relief will produce injustice in other cases,
and 3) the risk of undermining public confidence in the judicial process. Lifjeberg at 864.

First, the injustice to Defendant is manifest: His now-65-month detention is as-yet unheard
de rovo by an uninterested judge—an unending injustice sans vacatur. Judges interested in his
conviction denied him due process,:4up1a, and a speedy-and-public trial, as detailed <njw. Upon
- reversal he will have endured 53 years of pre-retrial incarceration; and here The Due Process
Clause itself requires vacatur, @.g., "This separate violation of § 455[(b)] further conpels the
conclusion that vacatur was an appropriate remedy; by his silence, [the judge] deprived respondent
of a basis for making a timely motion for a new trial." Litjebexg at 867; cf. Ord. Den. Discl.

Also manifest are the risks of upholding the procedural-posture at bar:

[Plroviding relief in cases such as this will not produce injustice in other cases; to the

x

- PAGE 12 OF 19 -
Case 1:16-cr-10305-NMG Document 441 Filed 08/13/21 Page 15 of 21

contrary, the [Court]'s willingness to enforce § 455 may prevent a substantive injustice in

some future case by encouraging a judge or litigant to more carefully examine possible grounds

for disqualification and to promptly disclose them when discovered.
Litjeberg at 868. And the instant denial of prompt relief has already undermined public trust in
the judiciary, @.g., Aaron Bandler, EXCLUSIVE: Jailed Hacktavist Who Fought To Save Gink's Life
Blocked By Biased Judge. From Attending His Fathen's Funenal, Dailywire (Apr. 9, 2017), dkt. 6-1
at 151. Further delay further harms public trust. And the public is less trusting now than ever.
"Judicial discipline at the federal level i 5 almost non-existent.” Peter S. Green & John Mazer,
" Conupt Justice: What happens uhen judges' bias taints a case?, The Guardian (Oct. 18, 2015).
From 2010-14, 2,561 federal judicial-misconduct complaints alleged bias or conflicts of interest,
“But only three judges were disciplined during those years and each got the mildest rebuke on the
books." id. For decades public trust in federal judges has consistently deteriorated. Gallup,
Inc., Tust in Government, available at https: //news.gal lup.com/poll/5392/trust-government.aspx
(visited Feb. 8, 2021). The latest data, taken five months before Defendant's arrest, is the worst
yet: asked “how much trust and confidence" they had in the federal judicial branch, 47: percent
said "Not very much" or "None at all." Id. The thin majority who answered a “Fair amount" or a

37

"Great deal" approximates Americans’ approval of King George III: on duly.3, 1776.~" Respectfully,

events after these latest 2015 data—including those 4uj%a—lowered public trust still further.

VIL. COMMUNITY SAFETY CAN BE REASONABLY’ ASSURED.

"CIJnterpreting the ‘reasonably assure' standard set forth in [18 U.S.C. § 3142(c)] as a
requirenent that release conditions ‘guarantee’ comunity safety and the defendant's appearance”
is erroneous. United States v. Orta, 760 F.2d 887, 891 (8th Cir. 1985). “Lile agree with the
Eighth Circuit that the courts cannot demand more than an ‘objectively reasonable assurance of
comunity safety.'" United States v. Tortora, 922 F.2d 880; 884 (1st Cir. 1990) (quoting Orta at
802). Defendant proposes conditions ("prop. condts.") exceeding reasonable assurance,

% Defendant. declines any construal hereof as a complaint of judicial misconduct. Castro, supra.

3 Independence Hall Association, Loyalists, Fence-sittens, and Patuiots, available at https: //
waw.ushistory.org/us/1lb.asp (visited July 22, 2021).

B £.9., Martin Gottesfeld, Think Russia Is Bad? Listen To This Imprisoned Homan Rights Actiuist,
The Huffington Post (Mar. 28, 2017), dkt. 346-3 at 118; Jim Jimitis, Fate of Accused Hospital
Hacker In The. Hands of Judge With Personal Ties To Hospital, Red State (Mar. 29, 2017), dd. at 121.

~ PAGE 13 OF 19 -
Case 1:16-cr-10305-NMG Document 441 Filed 08/13/21 Page 16 of 21

[Proposed JOrder of Release, Exh. E. Defendant has no prior conviction, n.7, sux. He acted only
upon credible claims BCH tortured then-15-year-old Justina Pelletier, Tort. Memo, dkt. 190-1. No
like incidents since occurred at BCH. None are expected. AUSAs produce no basis to Find Defendant
dangerous. An unmasked Anonynous hacker cannot act anonymously or Anonymously. Defendant's days
~ off-hacktivism are overs:-just begun are his protected pursuits: Journalism and politics.”
Defendant's lawful conduct is further enforced by the prop. condts. In another case, 2.4.5
[Defendant has also agreed to maintain his current residence, and to go on electronic .
monitoring 24/7 if ordered by the court. This would eliminate any risk of flight and would,
in this court's view, reasonably eliminate any concerns [D]efendant would continue to enaage
in illegal activities.
United States: v. D'Amore, 2008 U.S. Dist. LEXIS 119275, 00-cr-10094, at *19 (D. Mass. May 20,
2008). This Court found, for example, that the particular conditions D'Amore posited reasonably
assured community safety because the "types of crimes with which [Dlefendant has been engaged in
the past required his personal involvement and could not be conducted from his home." Id.

Likewise prop. condts. 5-8, 12—13 (computer monitoring, house arrest) assure such here.

VIII. DEFENDANT'S APPEARANCE CAN BE REASONABLY ASSURED.
"[OInly reasonable assurances, rather than a guarantee, are required with regard to risk of

flight." United States v. Simone, 317 F. Supp. 2d 38, 42 (D. Mass. 2004). For 31 years The First

Circuit has held that electronic. monitoring, prop. condt. 12, effectively deters Flight.

[A]iso of note is the degree to which electronic monitoring technology has progressed since
[cases from 1985 and '93]. As defense counsel argued, pretrial monitoring now enables a
pretrial officer to track a defendant in real time, on a computer or a cell phone, so that the
officer can be assured that, for example, when [Defendant] says he is going to the hospital,
that he is in fact doing so.

United States v. Paulino, 335 F. Supp. 3d 600, 617-18 (S.D.N.Y. 2018). If GPS bracelets were
ineffective pretrial services would shun the technology, not rely upon it at risk to the public.
The fugitive-disentitlenent doctrine further‘deters Defendant from 1 ight.“ The government

has already done its worst to Defendant; now he dreams of his day before a fair tribunal. Id.

® deci. of Martin S. Gottesfeld (Aug. 4, 2021) ("Bail Decl."), Exh. F; U.S. Const. amend. I.

© United States v. O'Brien, 895 F.2d 810, 816 (1st Cir. 1990) (finding electronic-monitoring
bracelet and surety rebutted presumption of flight). See afso exhs. G-L3:D'Anone, supra.

4 pail Decl. 1 49. (quoting Ortega-Roduiguez v. United States, 507 U.S. 234, 239 (1993) ("... an
appellate court may dismiss the appeal of a defendant who is a fugitive...")).

- PAGE 14 OF 19 -
Case 1:16-cr-10305-NMG Document 441 Filed 08/13/21 Page 17 of 21

A. DEFENDANT'S LAWFUL 2016 ASYLUM CLAIM IS UNINDICATIVE OF FLIGHT.

"'TAln act of Congress ought never to be construed to violate the Taw of nati ons if any other

i wd

possible construction remains. The Bail Reform Act is an act of Congress, @g., §-3142(e)(1).

The law of nations, i.e. customary international law, jealously guards the right to seek asylun.2

In the instant case The Bail Reform Act ought not be construed against Defendant's asylum claim.
And Defendant sought asy] unt uncharged, when his travel was unrestricted. Det. lrg. Tr.
36:12. AUSAs imply but do not testify charges were imminent; ‘their posture belies their innuendo.
Defendant is the only activist indicted under The Computer Fraud and Abuse Act since United Sintes

v. Aakon Snantz, 11-cr-10260-NMG (D. Mass.), fallout from which included House and Senate hearings

45

and over 61,000 signatures to fire then—U.S. Attorney Carmen Ortiz.” Supposed-victim BCH was

accused of torture and 32 Congressmen cosponsored Justina's Law.“

From target letter ‘to asylum
claim—sore nine months—AUSAs sought not to indict. Det. Hrg. Tr. 16:3. Defendant sought asylum

when charges absent a plea agreement were at most uncertain.

IX. DEFENDANT'S APPEAL FULFILLS 18 U.S.C. § 3143(b)(1)(B).
Defendant's appeal is briefed; oral argument was June 8, 2021. Docket report, United States

v. Gottesfeld, 18-1669 (1st Cir.). Defendant filed for victory, not delay; he cannot now slow the
court's ruli ng. Defendant raises eight substantial questicns of law or fact. 4” Any. of. the first
three:would require dimissal. Zd. {1—3. Four others would require retrial. Id. {I 4-6, 8. The
Jast will likely also result in retrial. Id. 7. To wit, the eight issues infra merit release
pending appeal, which requires only a “substantial question" that if decided favorably would
Tikely lead to reversal. Bayko, supa, 522-23. | |

42. Hoggmann-La Roche Lid. v. Enpaghan S. Ae, 542 U.S. 155, 164 (2004) (quoting Muay v.

Schooner Charming Betsy, 2 CRANCH 64, 118, 2 .L. Ed. 208 (1804)) (alteration in original).

“3 Roman Boed, The State of the. Right of Asylum in International Law; “Everyone shall be free to

. leave any country, including his own," Interntional Covenant on Civil and Political Rights, art.
12(2) (ratified June 8, 1992); "Everyone has the right to seek and enjoy in other countries asylum

from persecution," United Nations Universal Declaration of Human Rights, art. 14(1).

Trial Tr. VI at 49, duly 27, 2018, ckt. 313.

6 WhiteHouse.gov petition, Remove United States District[sic] Attorney Carmen Ortiz from office
for oveuuneach in the case of Acton Sunntz, dkt. 346-1 at 6.

4 Tort. Memo; Congress.gov, H.R. 4989—Justina’s Law 113 Congress (2013-14), dkt. 346-1 at 2.
4/7 Red. Appel. Br. (“Appel. Br.") at 3-4 (all pg. nos. to MS Word, not CM/ECF), Exh. Mm.

‘- PAGE 15 OF 19 -
Case 1:16-cr-10305-NMG Document 441 Filed 08/13/21 Page 18 of 21

1. This Court erroneously excluded 13 unexcludable days under 18 U.S.C. § 3161(h)(1)(D) for
non-pretrial motions filed in a separate,: sealed, civil case, which, when added to the 26 days
already counted, trigger dismissal under 18 U.S.C. § 3161(b). Appel. Br. at 29; Red. Appel. Rep.
("Appel. Rep.") at 14 (all pg. nos. to MS Word, not CM/ECF), Exh. N.

2. This Court violated § 3161(h){1)(H), (h)(7)(C) by excluding 92 days while Defendant's bail
was “under advisement," triggering dismissal under § 3161(b). Appel. Br. at 31; Appel. Rep. at 4.

3. This Court erroneously excluded months of unexcludable time in violation of § 3161(h){7){A),
which required specific on-the-record findings that were never made. Added to the 26 days already
counted, these months trigger dismissal under § 3161(b). Appel. Br. at 36.

4. This Court wrongly denied suppression, forcing retrial. Appel. Br. at 42; Appel. Rep. at 26.

5. This Court erroneously denied David Grimaldi's withdrawal, forcing Defendant to stand trial
with conflicted counsel, which now requires renedial retrial. Appel. Br. at 49.

6. This Court violated Defendant's public-trial right, closing the courtroom five times over
his objections without considering alternatives:ormaking findings. These structural errors
require retrial. Appel. Br. at 54; Appel. Rep. at 21.

7. This Court made no findings when refusing disqualification. Appel. Br. at 60; Appel. Rep. at
27. Disqualification ultimately will require retrial. See Lifjeberg, supra, at 850, 863-70.

8. This Court erroneously precluded Defendant's defense-of-others argurent. The any remedy is
retrial. Appel. Br. at 57; Appel. Rep. at 16.

Under § 3143(b) (1) (B) a "substantial question" is "a ‘close’ question or one that very well
could be decided the other way.” Bayko at 523. Whether an appeal presents a "close" question is
decided on a case-by-case basis. Id. “ELTikely to result in reversal or an order for a new trial"
requires "the claimed error[s] not be harmless or unprejudicial." Id. The "likely to result"
standard is applied "flexibly." United States v. Cofon-Munoz, 292 F.3d 18, 20 (Ist Cir. 2002). In
deciding the standard's second part, The Court "must assume that the substantial question

presented will go the other way on appeal and then assess the impact of such assumed error on the
conviction.” United States v. Powell, 761 F.2d 1227, 1233 (8th Cir. 1985).

The First Circuit stresses bail pending appeal is not “contingent on a finding by the

district court that it is Tikely to be reversed." Bayko at 523,8

Thus, in determining whether there is a substantial question, a court must keep in mind that
it is not being asked to reverse its position on issues decided at trial, nor is it being
asked to grant a new trial. It must decide only that a significant issue exists that merits
appellate review and that the issue is critical enough to the defendant's conviction that a
contrary appellate ruling would warrant a reversal.

United States v. Hicks, 611 F. Supp. 497, 499 (S.D. Fla. 1985). Each of Defendant's ‘appellate

4B soo, ongey United States v. Grenborg, 772 F.2d 340, 341 (7th Cir. 1985) (district court does
not have to find that it is more likely to be reversed than affirmed); Powe, sup, at 1232 ("a
judge considering the question of bail pending appeal need not hold" “that he or she has probably
made a mistake"); United States v. Miller, 753 F.2d 19, 23 (3d Cir. 1985) ("The federal courts are
not to be put in the position of ‘bookmaker's' who trade on the probability of ultimate outcome");
United States v. DeSimone, 424 F. Supp. 2d 344, 345 (D.R.I. 2006) (district court is not required
to conclude that it is li kely to be reversed to grant bail pending appeal).

~- PAGE 16 OF 19 -
Case 1:16-cr-10305-NMG Document 441 Filed 08/13/21 Page 19 of 21

issues exceeds this standard, meriting immediate release.

X. THE DUE PROCESS CLAUSE MANDATES DEFENDANT'S EXPEDITED RELEASE.
Defendant was robbed of due process. The government Judge-shopped, Exh. A, then searched and
. seized his property with a warrant rubber-stamped before the date printed on the fi rst page: of its
application, § IV, Au. M.J. Bowler disclosed nothing while wrongly dragging out basic rulings,
n.22, Supra. Judge Gorton denied Defendant relief from M.J. Bowler without disclosing that M.J.
Bowler's husband—the primary nexus of Her Honor's biases—also promoted Judge Gorton's products,
§ V, supa. Based upon loyalty and personal knowledge of disputed evidentiary facts, Judge Gorton
also forbid the jury's factfinding on Defendant's defense of others, crediting His Honor’ s child-
welfare chums and product endorsers over Defendant, id. Thus Defendant's conviction "is not
entitled to respect in any other" court. Windson at 277. Defendant has effectively been held 65
months without trial. More time shall lapse before any fair retrial commences.

"Put bluntly, ‘prolonged pretrial detention may become excessive and consequently punitive so
as to violate the person's right to due process.'" United States v. Daniets.”?

As the First Circuit has explained, the constitutional limit to the length of pretrial
detention requires an assessment on a case by case basis. In support of this approach, the
First Circuit has identified two types of criteria which would guide the determination of
whether due process requires release. First, due process Judgments should reflect the factors
relevant to the initial detention decision, such as the seriousness of the charges, the
strength of the government's proof that defendant poses a risk of flight or danger to the
comunity, and the strength of the government's case on the merits. Second, these judgments
should reflect such additional factors as the length of the detention’ that has in: fact

occurred, the complexity of the case, and whether the strategy of one side or the other has

added needlessly to that complexity.

Id. (internal quotation marks, ellipsis, and citations omitted). "[Wle shall assume that in many,
perhaps most, cases, sixteen months would be found to exceed [] due process limitations '[] of
pretrial confinement." Id. at *10 (internal quotation marks and citations omitted).

AUSAs lost on possible impact to patient care, 18 U.S.C. § 1030(c)(4)(B)(i), (Ay (a)(a0), i.e.
the moral core of the case, n.5, supra. Even conta bonos mones gagging Defendant's defense of
others and admonishing the jury against his "good motive" in re mens xea, Trial Tr. VII 74:6, VIII
31:4~7, AUSAs barely eked out a verdict; see, 2.g., 4d. at 19; Jury Notes, dkt. 301-1 (Aug. 1,

49 2000 U.S. Dist. LEXIS 15810, 98-cr-30040-MAP (D. Mass. Oct. 5, 2000) at #48 (quoting United
States v. Shareet, 907 F. Supp. 1481, 1484 (D. Kan. 1995) (collecting cases)).

~ PAGE 17 OF 19 -
Case 1:16-cr-10305-NMG Document 441 Filed 08/13/21 Page 20 of 21

2018). At fair retrial, however, Defendant's defense of others wil] be heard and:

Double jeopardy bars retrial on a particular charge when the jury was dismissed without
returning amvexpress verdict on that charge and without defendant's consent despite having a
full opportunity to return a verdict and in the absence of extraordinary circumstances which
prevented it fron doing so.

United States v. Candekario-Santana, > No mistrial was declared and The Court sua sponte accepted

an incomplete verdict. Defense counsel faced a statutory construction already decided—apparently
off the record—but never consented, Trial Tr. VIII at 31. In Defendant's recollection, no AéZen.
charge was given. Cf. A€fen v. United States, 164 U.S. 492 (1896). For these reasons, retrial is
barred on § 1030(c)(4)(B)(i), (A)(i)(IT), precluding at retrial the AUSAs' days~long prejudicial
dog-and-pony show about BCH's “most vulnerable patients"—not one of whom was in fact hurt. Fed.
R. Evid. 403. Weighed on justice's scales the gravity and rigor of the retriable charge, §
1030(c)(4){B) (i), (A)(i)(1), based solely on institutional loss under $400,000, fails to budge
Defendant's 65 months of pretrial incarceration.

Moreover retrial is unlikely. Upon any reversal Defendant forthwith shall seek dismissal via
U.S. Const. amends. V, vi Under, @.g., Barker, 1) the delay before retrial—s# years so far—
is quintuple that for presumptive prejudice; 2) AUSAs and The Court caused i tr" 3) Defendant
ardently claimed his rights7> and 4) although Defendant's stark showing under the other factors
moots his need to show prejudice, Defendant easily does so, @g., courts look away as AUSAs deny

Defendant mail, phone calls, contact visits, etc. in a terrorist unit thousands of miles fron hone

that The U.S. Court of Appeals openly compares to Chinese water torture.”

D 977 F.3d 146, 159 (1st Cir. 2020) (internal quotation and alteration marks, ellipses, and
citation omitted).

SL E.g., Barker v. Wingo, 407 U.S. 514 (1972); Doggett v. United States, 505 U.S. 647,” 655 n.2
(1992) ("[Dlefendant may invoke due process to challenge delay both before and after official
accusation"); United States v. MacDonald, 456 U.S. 1, 7 (1982).

~ £.g., 1.22, sujoras Opp. to STA Mot., dkt. 167 (May 4, 2018); Ord. Den. STA Mot., dit. 209 (June
19, 2018); Ord. Den. Recon., dkt. 222 (June 29, 2018).

3B E.g., Ist Speedy Tr. Mot., dkt. 122 (Mar. 8, 2018); see aéso dkts. 131, 146, 151, 164, 170,
172, 176 (STA mot. ), Recon. Mot., dkt. 213 (June 27, 2018) ; Appel. Br.; Appel. Rep.

* necl. of Martin S. Gottesfeld (Aug. <5, 2021), Exh. 0; 'Ateg ve Lynch, 833 F.3d 242, 257 (D.C.
Cir. 2016) (citing Wilkerson v. Stalder, 639 F. Supp. 2d 654, 684 (M.D. La. 2007) ("With each
passing, day its effects are exponentially increased, just as surely as a single drop of water
repeated endlessly will eventually bore through the hardest of stones")); 18 U.S.C. § 3621(b) (500
mile rule); Hrg. Tr. 15:23, duly 17, 2018; 1st'An. Compl.. ("FAC"), Broun.v. Federal. Bureau of
Prisons, 19~cv-02795 (RBW) (D.D.C.).

 

- PAGE 18 OF 19 -
Case 1:16-cr-10305-NMG Document 441 Filed 08/13/21 Page 21 of 21

By, @g-, judge-shopping then withholding known disqualification grounds, frivolously
opposing Defendant's STA and suppression motions, and moving meritlessly in Limine to deny .
Defendant a fair trial, the government needlessly complicated this case.

Put simply, slowand-private foreclosed speedy-and-public. Justina survives; this case shall
not. Only by now releasing Defendant can justice begin to "satisfy the appearance of justice."

Towards this long-overdue imperative, Defendant moves for a detention hearing before a
neutral and detached judicial officer; it would be Defendant's first such opportuni ty.

Respectfully filed under the prison-mailbox rule, Fallen v. Untted States, 378 US. 139
(1964); Houston v. Lack, 487 U.S. 266 (1988), in an envelope bearing sufficient affixed pre-paid
U.S. Priority Mai] postage and track. no. 9114 9022 0078 9497 2467 94, handed to Ms. Jamie Wheeler
of the FCI Terre Haute CMU unit team in her official capacity as an agent of The United States and

of its counsel Frides, Poses 6 , 2021, or the first opportunity thereafter,

ww: Be—

Martin S. Gottesfeld, po 4e, Defendant

Reg. no. 12982-104

Federal Correctional Institution

P.0. Box 33

Terre Haute, IN 47808

CERTIFICATE OF SERVICE

I, Martin S. Gottesfeld, pw 4e, certify that I mailed a copy of lthe foregoing document to
David J. D'Addio, counsel for The United States in the above-captioned case, in an envelope
bearing sufficient affixed pre-paid First Class U.S. postage and track. no. 9114 9023 0722 4792
9869 35, handed to Ms. Janie Wheeler of the FCI Terre Haute CMU unit team in her official capacity
as an agent of The United States and of its counsel Frida, Apu 6 » 2021, or the first
opportunity thereafter, and that separately I affected service in-hand via 28 C.F.R. § 540:203(a),

(c){1), (c)(3),

wi LO

Martin S. Gottesfeld, Defendant

‘= PAGE 19 OF 19 =
